September 9, 2020
                                                                       -g PH |:5|

Honorable Judge Joanna Seybert                                            •

U.S. District Court


Eastern District of New York

Long Island Courthouse

100 Federal Plaza                    '

Central Islip, New York   11722


                                                                                     U-s.
Re: MANZ V. 6IAGRASS0 et al and SOUTH NASSAU COMMUNITY HOSPITAL
                                                                                    ★
Docket No. 2:18-cv-05171                                                                    SEPo§2(I2(|        V
                                                                                    long island Orl ics
Dear Honorable Judge Seybert,

   I, Nancy F. Manz, am the pro se Plaintiff in the above-captioned case. This correspondence is in
regard to respectfully requesting an extension to file my objection to the Honorable Ann Shields Report
and Recommendation concerning this case.

   After conferring with the Hofstra Law School pro se advisors on September 8, 2020, they
recommended that I respectfully ask you, Your Honor, for a 45 day extension to submit my objection.
The reason for the 45 days is so that their service, which has very limited availability, can make time with
their students to advise me and evaluate my written Opposition to the Report and Recommendations of
the Honorable Magistrate Judge Ann Shields,

   After numerous attempts by telephone and email after the September 2, 2020 date when I received
the aforementioned document from the Putney Law firm in the mail, Ms. Price, an associate of the firm
called me this morning, September 9, 2020.

   In our conversation, I explained why I needed a 45 day extension and reminded her of how I openly
agreed to the Firms extension requests in the past. Regardless of my past considerations to the Firm,
Ms. Price stated that the Firm would only agree to a 14 day extension. In consideration of fall holidays,
this would hinder my ability to confer with these resourceful persons from the Hofstra pro se advisors.

   I am respectfully asking Your Honor for a 45 day extension, as the Hofstra pro se advisors told me to
do.

   I am grateful to you. Your Honor, for this consideration.
                                                                                    received
                                                                                    SEP 09 2020
                                                                               gDNY PROSE OFFICE


                                                                                       CO csn)
